Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 43 and 45 are objected to because of the following informalities:  
Claim 43, in line 10, “TOC” should be replaced with “Total Organic Carbon (TOC)”
Claim 45, line 2, “LLDPE” should be replaced with “linear low-density polyethylene (LLDPE)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "whole sealant film" in lines 2-3, and claim 51 recites “the sealant film” in line 2.  There are insufficient antecedent bases for these limitations in these claims.
Claim 47 recites the limitation "a simple body" in line 2.  It is not clear what is meant by this phrase.  Applicant’s specification uses this phrase, but applicant’s specification provides no guidance as to its meaning.  For the claim rejections below, examiner will assume the phrase means a single layer of the LLDPE resin.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (JP 2015/112720 A, published 22 Jun. 2015, hereinafter Okumura) in view of Takeuchi et al. (JP 2014/233887 A, published 15 Dec. 2014, hereinafter Takeuchi) and further in view of in view of Ali et al. (“Evaluation of storage tank LLDPE polymers for extractable components,” J.Amer.Water Works Assoc., Vol. 108, pp. E256-E261, published 2016, hereinafter Ali) and evidence provided by Polyexcel (“LLDPE vs LDPE vs HDPE: Which should you choose?”, pp. 1-3, published 09 Dec. 2019, hereinafter Polyexcel).
Regarding claims 43, 45, 48, 50, and 52, Okumura teaches a sealant film comprising two polyolefin layers and two cyclic polyolefin layers (Abstract).  Okumura teaches that his laminate comprising the sealant film and a base material layer (paragraph 0017).  Okumura teaches that his polyolefin layers comprise linear low-density polyethylene (LLDPE) (paragraph 0021), specific examples being Ultrazex UZ1520L, Umerit UM0520F, and Sumikasen LLDPE resins (paragraph 0023).  Okumura teaches his whole seal film, first, and second polyolefin layers in his seal film have thicknesses of 40 to 170 [Symbol font/0x6D]m, 10 to 40 [Symbol font/0x6D]m, and 25 to 90 [Symbol font/0x6D]m, respectively (paragraph 0045), and the thicknesses of his two cyclic polyolefin layers are 2 to 10 [Symbol font/0x6D]m and 3 to 30 [Symbol font/0x6D]m (paragraph 0046).  Thus, one or the other of his polyolefin layers is 7.1% (10/(10+90+10+30)) to 86% (90/(90+10+2+3)) of his whole film.  Okumura teaches his sealant film can be formed into a packaging bag for refillable contents such as liquid detergents, liquid softeners, and liquid soaps (paragraph 0058).
Okumura does not disclose the inclusion of a chemical adsorbent nor the TOC elution performance of the polyethylenes in his layers.
Takeuchi teaches an odor absorption layer by incorporating an odor adsorption agent on an inorganic porous body (Abstract).  Takeuchi teaches one odor adsorbent in which an amino group derived from a polyamine is supported on silicon dioxide as an inorganic porous body is NS-241 (paragraphs 0020 and 0044).  Takeuchi teaches his chemical absorbent has a functional group that binds to aldehydes (paragraph 0023).  Takeuchi teaches his odor absorbing layer is obtained by kneading an odor adsorbent into a heat-sealing resin (paragraph 0026), and the amount of the absorber is 0.1 to 30 wt.% (paragraph 0027), which corresponds to a ratio of adsorbent to thermoplastic resin of 0.1:99.9 to 30:70.  Takeuchi teaches the resin into which the odor adsorbent is kneaded is LLDPE (paragraph 0025). 
Thus, the amount of amount of odor adsorbent in the whole film of Okumura in view of Takeuchi is 0.006 (0.1%*10/170) to 17 wt% (30%*40/(40+25+2+3)) in the case that the odor absorbent is placed in the thinner LLDPE layer or 0.015 (0.1%*25/170) to 25.7 wt% (30%*90/(90+10+2+3)) in the case that the odor absorbent is placed in the thicker LLDPE layer.
Thus, the amount of amount of odor adsorbent in the whole film of Okumura in view of Takeuchi is 0.007 (0.1%*7%) to 26 wt% (30%*86%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of odor adsorbent from the overlapping portion of the ranges taught by Takeuchi and by Okumura in view of Takeuchi because overlapping ranges have been held to be prima facie obviousness.
Given that Okumura and Takeuchi are drawn to seal layers comprising LLDPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the odor adsorbent in the amount and in a LLDPE resin as taught by Takeuchi into the sealant film of Okumura.  Since Okumura and Takeuchi are both drawn to seal layers comprising LLDPE, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the odor adsorbent in a LLDPE resin into one of the LLDPE layers of the sealant film of Okumura.  Further, Takeuchi teaches the odor adsorbent in the LLDPE provides the film with the ability to deodorize against odor emitted by the package (paragraph 0001).
It is the examiner’s position that given that Okumura teaches the same LLDPE resins as disclosed by applicant as being low elution LLDPE resins that the eluting TOC of the films formed by these LLDPEs would inherently have the same eluting TOC values as the claimed invention, and therefore, would fall within the claimed range for eluting TOC.
Alternatively, Ali teaches the use of TOC analyses to determine the amount of TOC in LLDPE from manufacturers (page E260, 1st column, TOC analyses section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a LLDPE with low TOC, including those values claimed, as taught by Ali for the sealant film of Okumura in view of Takeuchi.  Ali teaches that some LLDPE samples had TOC values as low as their water blank (page E260, 2nd column, Summary section, 1st paragraph).  Ali teaches that polymers contain proprietary additives, which can lead to potential health-related concerns from skin absorption of these chemicals (page E256, 2nd column, 2nd and 3rd paragraphs).  
Regarding claim 44, Okumura in view of Takeuchi, or alternatively and further in view of Ali, teaches the elements of claim 43, and Okumura teaches sealant film comprises LLDPE (paragraphs 0021-0022).
Okumura in view of Takeuchi, or alternatively and further in view of Ali, does not disclose the density of his LLDPE.
As evidenced by Polyexcel, the density of LLDPE is 0.91-0.94 g/cm2 (page 2).
Regarding claim 46, Okumura in view of Takeuchi, or alternatively and further in view of Ali, teaches the elements of claim 43, and Okumura teaches his LLDPE is composed of ethylene and an α-olefin with 3 to 20 carbon atoms, such as 1-butene (C4), 1-hexene (C6), and 1-octene (C8) (paragraph 0022).
Regarding claim 47, Okumura in view of Takeuchi, or alternatively and further in view of Ali, teaches the elements of claim 43.
Okumura in view of Takeuchi, or alternatively and further in view of Ali, does not disclose the number of pinholes generated after 5000 times of Gelbo Flex at 23⁰C.
It is the examiner’s position that given that Okumura teaches the same LLDPE resin and Takeuchi teaches the same odor adsorbent and in the same amounts as the claimed invention the seal films of Okumura in view of Takeuchi, or alternatively and further in view of Ali, would inherently have the same number of pinholes after 5000 times of Gelbo Flex at 23⁰C as the claimed invention, and therefore, would fall within the claimed range for the number of pinholes after 5000 times of Gelbo Flex at 23⁰C.
Regarding claim 49, Okumura in view of Takeuchi, or alternatively and further in view of Ali, teaches the elements of claim 48, and Okumura teaches his LLDPE has a melt flow rate of 5 to 40 g/10 min (paragraph 0034).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a melt flow rate from the overlapping portion of the range taught by Takeuchi because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 51, Okumura in view of Takeuchi, or alternatively and further in view of Ali, teaches the elements of claim 43, and Okumura teaches a sealant film comprising two polyolefin layers and two cyclic polyolefin layers (Abstract).  Thus, the sealant film of Okumura in view of Takeuchi, or alternatively and further in view of Ali, comprises a non-odor adsorption layer on at least one of the surfaces of the odor adsorption layer.

Claims 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. et al. (JP 2008/031377 A, published 14 Feb. 2008, hereinafter Suzuki) in view of Takeuchi et al. (JP 2014/233887 A, published 15 Dec. 2014, hereinafter Takeuchi) and further in view of Ali et al. (“Evaluation of storage tank LLDPE polymers for extractable components,” J.Amer.Water Works Assoc., Vol. 108, pp. E256-E261, published 2016, hereinafter Ali) and evidence provided by D&M Plastics (“Polyethylene,” accessed 30 Mar. 2022, hereinafter D&M Plastics).
Regarding claims 43-46, 48, 50, and 52, Suzuki teaches a liquid packaging film comprising an ethylene-C4-10 α-olefin copolymer with a melt flow rate of 0.1-50 g/10 min and a density of 875-970  g/m3 (Abstract) (which corresponds to 0.875-0.970 g/cm3).  Suzuki teaches his packaging film comprises a sealant layer and a base film (paragraphs 0099-0100).  Suzuki teaches that the thickness of his sealing layer is 5 to 100 [Symbol font/0x6D]m (paragraph 0099), and the thickness of the overall packaging film is 5 to 300 [Symbol font/0x6D]m (paragraph 0103).  Thus, his LLDPE sealing film is about 1.7% (5/300) to 100% (100/(100) of his whole film.  Suzuki teaches his sealant film can be formed into a packaging bag for refillable contents such as liquid soaps, liquid seasonings, juices, liquors, water, and products containing liquids, such as pickles and retort foods (paragraph 0104).
As evidenced by D&M Plastics, linear low-density polyethylene is a copolymer of ethylene and α-olefins (page 2, LLDPE listing).
Suzuki does not disclose the inclusion of a chemical adsorbent nor the TOC elution performance of the polyethylenes in his layers.
Takeuchi teaches an odor absorption layer by incorporating an odor adsorption agent on an inorganic porous body (Abstract).  Takeuchi teaches one odor adsorbent in which an amino group derived from a polyamine is supported on silicon dioxide as an inorganic porous body is NS-241 (paragraphs 0020 and 0044).  Takeuchi teaches his chemical absorbent has a functional group that binds to aldehydes (paragraph 0023).  Takeuchi teaches his odor absorbing layer is obtained by kneading an odor adsorbent into a heat-sealing resin (paragraph 0026), and the amount of the absorber is 0.1 to 30 wt.% (paragraph 0027), which corresponds to a ratio of adsorbent to thermoplastic resin of 0.1:99.9 to 30:70.  Takeuchi teaches the resin into which the odor adsorbent is kneaded is LLDPE (paragraph 0025). 
Thus, the amount of amount of odor adsorbent in the whole film of Suzuki in view of Takeuchi is 0.0017 (0.1%*1.7%) to 30 wt% (30%*100%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of odor adsorbent and LLDPE density from the overlapping portions of the ranges taught by Suzuki in view of Takeuchi because overlapping ranges have been held to be prima facie obviousness.
Given that Suzuki and Takeuchi are drawn to seal layers comprising LLDPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the odor adsorbent in the amount and in a LLDPE resin as taught by Takeuchi into the sealant film of Suzuki.  Since Suzuki and Takeuchi are both drawn to seal layers comprising LLDPE, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the odor adsorbent in the sealant film of Suzuki.  Further, Takeuchi teaches the odor adsorbent in the LLDPE provides the film with the ability to deodorize against odor emitted by the package (paragraph 0001).
Ali teaches the use of TOC analyses to determine the amount of TOC in LLDPE from manufacturers (page E260, 1st column, TOC analyses section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a LLDPE with low TOC, including those values claimed, as taught by Ali for the sealant film of Suzuki in view of Takeuchi.  Ali teaches that some LLDPE samples had TOC values as low as their water blank (page E260, 2nd column, Summary section, 1st paragraph).  Ali teaches that polymers contain proprietary additives, which can lead to potential health-related concerns from skin absorption of these chemicals (page E256, 2nd column, 2nd and 3rd paragraphs).  
Regarding claim 47, Suzuki in view of Takeuchi and further in view of Ali teaches the elements of claim 43.
Suzuki in view of Takeuchi and further in view of Ali does not disclose the number of pinholes generated after 5000 times of Gelbo Flex at 23⁰C.
It is the examiner’s position that given that Suzuki teaches the same LLDPE resin and Takeuchi teaches the same odor adsorbent and in the same amounts as the claimed invention the seal films of Suzuki in view of Takeuchi and further in view of Ali would inherently have the same number of pinholes after 5000 times of Gelbo Flex at 23⁰C as the claimed invention, and therefore, would fall within the claimed range for the number of pinholes after 5000 times of Gelbo Flex at 23⁰C.
Regarding claim 49, Suzuki in view of Takeuchi and further in view of Ali teaches the elements of claim 48, and Suzuki teaches his LLDPE has a melt flow rate of 0.1 to 50 g/10 min (claim 1).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a melt flow rate from the overlapping portion of the range taught by Suzuki because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 51, Suzuki in view of Takeuchi and further in view of Ali teaches the elements of claim 43, and Suzuki teaches his sealant film is laminated on a base film (paragraph 0102).  Thus, the sealant film of Suzuki in view of Takeuchi and further in view of Ali comprises a non-odor adsorption layer on one surface of his odor adsorption layer/sealant film.

Response to Arguments
Applicant's arguments filed 05 Jul. 2022 have been fully considered, but they were not persuasive.  The new 112b rejections, presented above, result in this Office Action being Non-Final. 
Applicant amended claim 43.
Applicant argues that Okumura’s invention is a low-absorption film, and Okumura teaches the use of cyclic polyolefin to reduce adsorption characteristics of his film; therefore, Okumura’s invention is incompatible with an adsorption layer.
However, the addition of an odor absorbent layer is not incompatible with the invention of Okumura.  Okumura includes layers that improve the barrier properties of his laminate.  It is the examiner’s position that the inclusion of an absorbent layer, as taught by Takeuchi, would further improve the barrier properties of Okumura’s laminate.
Applicant argues that low elution is not an inherent property of a particular resin, and the references provide no guidance on selecting resins with the required low-elution property.
However, Okumura teaches the use of specific polyethylenes, which do inherently have the property of being low eluting resins.  Examiner agrees that not all LLDPEs have this property, but these specific polyethylene products, Ultrazex UZ1520L, Umerit UM0520F LLDPE resin, which are identical to those used in the present invention, do inherently have this property.
Further, Ali provides a motivation for using low-elution LLDPE resins, since some polymers with proprietary additives, which increase the amount of eluting TOC, can lead to potential health-related concerns.  The TOC values cited by Ali are the amounts in water that was contacting the LLDPE material, not the concentrations in the LLDPE.  As stated in the Office Action mailed 05 Apr. 2022:
“It would have been obvious to one of ordinary skill in the art … to select a LLDPE with a low TOC, including those values claimed,”
Applicant argues that there is no basis to assume that the TOC elution performance would be inherent in Suzuki’s materials, and Ali does not suggest the desirability of using materials with the TOC values of claim 43.
However, as discussed above, Ali teaches the importance of using low TOC elution polyethylenes, and therefore, one of ordinary skill in the art would arrive at a laminate comprising an LLDPE with the claimed TOC eluting values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787